AO 2458 (Rev. 05/15/2018) Judg1nent in a Cri1ninal Petty Case (Modified)
                                                                                                       I
                                                                                                       I
                                                                                                                       F!LE""         !Lfage I ofI 1


                                                                                                       i                DEC 05 2018
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA                        \      !'.''. 'i'P"' \•.S r:HSTRICTCOI.""•
                                                                                                       i   cn1.>' c.1. ··;, :J''· •'<•G;!:.S~ALlf '•.:.o
                     United States of America                                 JUDGMENT               I~.;(.«::RIMINA17bt'~E                  DF,::,,_ -_,,,
                                                                              (For Offenses Co1111nitted On or After November 1, 1987)
                                v.

             JORGE FERNANDO OSUNA-VILLA                                       Case Number: 3:18CR3979-MDD

                                                                              Chelsea Estes, FD
                                                                              Defendant's Attorney


REGISTRATION NO. 78408298

THE DEFENDANT:
 ~ pleaded guilty to count(s) _l_o_f_IN_D_I_C_T_ME_N_T_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                               Count Number(s)
18:1325                            Unlawful Entry by an Alien (Misdemeanor)                                        I


 D The defendant has been found not guilty on count(s)
 IX] Count(s) 2 of the Indictment
                                                                           -------------------
                                                                               dismissed on the motion of the United States.


                                           IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                       TIME SERVED



 ~   Assessment: $10 REMITTED
 ~   Fine:NONE
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                              December 4 2018
                                                                            Date oflmposition of Sentence


                                                                            ldI JvuA. \b. ~· L
                                                                            HONORABLE MITCHELL D. DEMBIN
                                                                            UNITED STATES MAGISTRATE JUDGE
